FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

NORMA B. OWENS,                      
               Plaintiff-Appellee,        No. 07-35253
              v.
                                            D.C. No.
                                         CV-06-00943-TSZ
AUTOMOTIVE MACHINISTS PENSION
TRUST,                                      OPINION
            Defendant-Appellant.
                                     
       Appeal from the United States District Court
         for the Western District of Washington
        Thomas S. Zilly, District Judge, Presiding

                  Argued and Submitted
           August 6, 2008—Seattle, Washington

                  Filed January 12, 2009

    Before: Harry Pregerson, William C. Canby, Jr. and
             John T. Noonan, Circuit Judges.

               Opinion by Judge Pregerson
                Dissent by Judge Noonan




                           243
246    OWENS v. AUTOMOTIVE MACHINISTS PENSION TRUST


                        COUNSEL

Bruce McKenzie, McKenzie, Rothwell, Barlow, & Korpi,
P.S., Seattle, Washington, for defendant/appellant Automotive
Machinists Pension Trust.

Les M. Coughran, McKenzie, Rothwell, Barlow, & Korpi,
P.S., Seattle, Washington, for defendant/appellant Automotive
Machinists Pension Trust.

Harry M. Reichenberg, Law Office of Harry M. Reichenberg,
Federal Way, Washington, for plaintiff/appellee Norma
Owens.
            OWENS v. AUTOMOTIVE MACHINISTS PENSION TRUST             247
                              OPINION

PREGERSON, Circuit Judge:

I.       Introduction

   For more than thirty years, Norma Owens (“Norma”) and
Phillip R. Owens, Sr. (“Phillip”) maintained a “quasi-marital”
relationship in the state of Washington. In 2004, Norma and
Phillip separated. On August 19, 2005, the Superior Court of
King County, Washington, issued a state court order
(“Order”) awarding Norma a fifty-percent interest in the pen-
sion benefits being paid to Phillip by Automotive Machinist
Pension Trust (“Automotive Trust” or “Trust”).

   Automotive Trust declined to implement the Order on the
ground that it was not a valid Qualified Domestic Relations
Order (“QDRO”) under § 1056 of the Employee Retirement
Income Security Act (“ERISA”), 29 U.S.C. § 1056(d)(1).
Specifically, the Trust argued (1) that the Order did not relate
to “marital property rights” pursuant to 29 U.S.C.
§ 1056(d)(3)(B)(ii)(I); and (2) that Norma was not an “Alter-
nate Payee” under 29 U.S.C. § 1056(d)(3)(K) because she did
not qualify as an “other dependent.”1

   We agree with the Washington Federal District Court that,
because Norma and Phillip lived together in a quasi-marital
relationship for more than thirty years, the Superior Court’s
Order does in fact relate to “marital property rights,” that
Norma is an “Alternate Payee” under 29 U.S.C.
§ 1056(d)(3)(B)(i)(I), and that the Superior Court’s Order
therefore qualifies as a valid Qualified Domestic Relations
Order. We therefore AFFIRM the Federal District Court’s
denial of Automotive Trust’s Motion for Reconsideration.
     1
    Section 206(d)(1) of ERISA, 29 U.S.C. § 1056(d)(1), generally prohib-
its the assignment of pension benefits. But Section 206(d)(3)(B)(i) carves
out an exception to the anti-assignment rule for benefits awarded pursuant
to a QDRO.
248       OWENS v. AUTOMOTIVE MACHINISTS PENSION TRUST
  A.     Background

   The important facts are not in dispute. For more than thirty
years, Norma Owens and Phillip Owens lived together as hus-
band and wife in a quasi-marital relationship2 in King County,
Washington. Although Norma and Phillip were never legally
married, they had and raised two boys together, purchased a
home together, and held themselves out to their friends and to
the public as a married couple. During their thirty-year rela-
tionship, Norma and Phillip also acquired numerous joint
assets including real property, furniture, furnishings, and vehi-
cles. The Owens’ jointly acquired funds were held in various
financial institutions, and some of these funds were held in
joint bank accounts. Additionally, during their relationship,
Phillip, because of his employment, acquired interest in vari-
ous retirement accounts.

   Norma’s formal education ended after the ninth grade.
Financially, Norma contributed little or nothing to the house-
hold. Instead, Phillip provided the main financial support for
the family. Except for brief periods during which she worked
for minimum wages, Norma, a homemaker, devoted her time
to caring for her husband and raising their two sons. Phillip
and Norma filed joint tax returns. The tax returns for 2003,
2002, and 2001 list Norma as Phillip’s “wife.” Norma was
also named as Phillip’s wife and beneficiary in Phillip’s life
   2
     We substitute the term “quasi-marital” for the more commonly used
term “meretricious.” Although “meretricious” is a term of specific legal
meaning, some courts, acknowledging that the word’s historical connota-
tion is demeaning, sexist and offensive, choose to substitute the term
“quasi-marital.” See Peffley-Warner v. Bowen, 778 P.2d 1022, 1023 n.5
(Wash. 1989) (recognizing the offensive character of the word “meretri-
cious”); Zion Const., Inc. v. Gilmore, 895 P.2d 864, 865 n.1 (Wash. 1995)
(substituting “quasi-marital” for the term “meretricious” because the dic-
tionary definition of the latter is “relating to a prostitute” or “having a har-
lot’s traits”); see also In re Eggers, 638 P.2d 1267, 1270 n.2 (Wash.
1982). Accordingly, we adopt the district court’s use of the term “quasi-
marital.”
         OWENS v. AUTOMOTIVE MACHINISTS PENSION TRUST                249
insurance application. Though they were not legally married,
Norma and Phillip lived together for more than thirty years in
a quasi-marital relationship as husband and wife.

  In March 2004, Norma and Phillip separated. Only two
major assets of theirs remained: the house in Seattle that they
had purchased together and Phillip’s ERISA pension plan
with Automotive Trust. Proceeds from the sale of the house
were used to pay off the Owens’ delinquent mortgage pay-
ments and other debts. The only significant remaining asset
was Phillip’s ERISA pension plan with Automotive Trust.
That ERISA pension plan is the subject of this litigation.

   In January 2005, Phillip submitted his claim for early
retirement benefits to Automotive Trust. Phillip’s claim
became effective on February 1, 2005 and resulted in Phillip’s
retirement benefit being paid to him as a single life annuity.3
Phillip currently receives gross monthly pension benefit pay-
ments from Automotive Trust in the amount of $1905.79; the
payments will continue for his lifetime.

   On August 10, 2004, shortly after the Owens’ separated,
Norma filed a “Petition for Equitable Distribution of Property
Acquired During a Meretricious Relationship” in the Superior
Court for King County, Washington. In the Petition, Norma
claimed that she was entitled to fifty percent of each of Phil-
lip’s monthly pension benefit payments. On May 11, 2005,
the parties participated in an arbitration hearing. Automotive
Trust was not a party to that action. On June 7, 2005, an arbi-
tration award was issued in favor of Norma.

  Pursuant to the arbitration award, on August 19, 2005, the
Superior Court issued an Order assigning Norma “Fifty Per-
  3
   In his application for retirement benefits, which Phillip submitted in
2005 after he and Norma had separated, he check the box labeled “Never
Married” and listed his two sons as beneficiaries. This conflicts with the
parties joint tax returns, on which Norma is listed as Phillip’s “wife.”
250      OWENS v. AUTOMOTIVE MACHINISTS PENSION TRUST
cent (50.0%) of each of [Phillip’s] monthly benefit payments
from [Automotive Trust’s] Plan” based on Norma’s “quasi-
marital relationship” to Phillip. The Superior Court consid-
ered the pension benefits that Phillip accrued under the Trust
as part of the overall equitable distribution of property
acquired during the couple’s thirty-year quasi-marital rela-
tionship. Because the Order related to “marital property
rights,” and because it named Norma as an “Alternate Payee,”
the Superior Court titled the Order a “Qualified Domestic
Relations Order.”

   On October 14, 2005, Automotive Trust notified Norma’s
attorney that the Superior Court’s Order did not, in fact, qual-
ify as a Qualified Domestic Relations Order under § 206(d)(3)
of ERISA. Despite the Superior Court’s findings, Automotive
Trust refused to pay Norma her share of the pension benefits.
In a letter to Norma’s attorney, Harry Reichenberg, Automo-
tive Trust stated:

      It is [Automotive Trust’s] understanding that
      [Norma] and [Phillip] were never married. There-
      fore, it would not appear that the [Superior Court’s]
      August 19, 2005 order relates to the provision of
      child support, alimony payments, or marital property
      rights, and it would not be qualified [as required by
      ERISA § 206(d)(3) and Internal Revenue Code
      (“I.R.C.”) § 152(d)(2)(H)].

   In a response letter dated February 6, 2006, Norma’s attor-
ney asked Automotive Trust to re-evaluate its position on the
ground that the Superior Court’s Order was a valid QDRO.
Specifically, Norma asserted that: (1) the Order related to
“marital property rights” because Norma and Phillip lived
together for more than thirty years in a quasi-marital relation-
ship; (2) Washington state law permitted such an equitable
distribution of property following the termination of a quasi-
marital relationship; and (3) Norma satisfied the “Alternate
Payee” requirement because she qualified as an “other depen-
         OWENS v. AUTOMOTIVE MACHINISTS PENSION TRUST       251
dent” under I.R.C. § 152(d)(2)(H). On March 6, 2006, Auto-
motive Trust replied to Norma’s attorney and reaffirmed its
original position that the Order did not constitute a valid
QDRO because it did not meet the relevant ERISA require-
ments. Norma filed a declaratory judgment action in the
United States District Court for the Western District of Wash-
ington (“U.S. District Court”).

   On October 27, 2006, Automotive Trust filed a Motion for
Summary Judgment. On November 10, 2006, Norma filed a
Cross Motion for Summary Judgment. On January 19, 2007,
the U.S. District Court, Honorable Thomas A. Zilly, presid-
ing, denied the Trust’s motion and granted Norma’s cross-
motion for summary judgment. The U.S. District Court held
that the Superior Court’s Order (1) was a valid domestic rela-
tions order because it related to “marital property rights;” and
(2) was a valid QDRO because it recognized the existence of
an “Alternate Payee.” On January 30, 2007, Automotive Trust
filed a Motion for Reconsideration and Amendment of Judg-
ment, which the U.S. District Court denied on March 1, 2007.
On March 27, 2007, Automotive Trust timely appealed. We
have jurisdiction under 28 U.S.C. § 1291.

  The question before us is this: Did the U.S. District Court
correctly hold that the state Superior Court’s Order qualified
as a QDRO pursuant to 29 U.S.C. § 1056(d)(1)? That is, (1)
did the Order relate to “marital property rights” pursuant to 29
U.S.C. § 1056(d)(3)(B)(ii)(I); and (2) did Norma qualify as an
“Alternate Payee” pursuant to 29 U.S.C. § 1056(d)(3)(K)?

II.    Discussion

  A.    The Parties’ Contentions

   Automotive Trust contends that a non-marital relationship
does not, under any circumstance, create “marital property
rights,” that Norma does not qualify as an “other dependent,”
and that Norma is therefore not an “Alternate Payee” under
252     OWENS v. AUTOMOTIVE MACHINISTS PENSION TRUST
ERISA. According to the Trust, therefore, the Superior
Court’s Order is not a valid QDRO and Norma is not entitled
to receive a portion of Phillip’s ERISA pension benefits.
Norma, on the other hand, maintains that the Order did relate
to “marital property rights,” and that she qualifies as an “other
dependent” under I.R.C. § 152(d)(2)(H) and, therefore, as an
“Alternate Payee” under 29 U.S.C. § 1056(d)(3)(B)(i)(I).
According to Norma, the Superior Court’s Order is a valid
QDRO.

  B.   Standard of Review

   We review de novo the district court’s review of a plan
administrator’s conclusions regarding legal obligations under
a QDRO. Hamilton v. Washington State Plumbing & Pipefit-
ting Indus. Pension Plan, 433 F.3d 1091, 1102 (9th Cir.
2006). Whether a domestic relations order meets the statutory
requirements for a valid QDRO, and therefore is enforceable
against a pension plan, is a question determined in the first
instance by the pension plan administrator and, if necessary,
by a court of competent jurisdiction. See Tr. of Dir. of Guild
of America-Producer Pension Benefits Plan v. Tise, 234 F.3d
415, 421 (9th Cir. 2000); see also 29 U.S.C.
§ 1056(d)(3)(H)(i).

  C.   Analysis

   [1] Section 206(d)(1) of ERISA, 29 U.S.C. § 1056(d)(1),
generally prohibits the assignment of pension benefits. But
§ 206(d)(3), 29 U.S.C. § 1056(d)(3), contains an important
exception to the general rule: pension benefits may be
assigned pursuant to a “domestic relations order” that quali-
fies as a “Qualified Domestic Relations Order” under 29
U.S.C. § 1056(d)(3)(B)(i).

   [2] ERISA enumerates the requirements for a valid QDRO.
A Qualified Domestic Relations Order is a “domestic rela-
tions order” which “creates or recognizes the existence of an
         OWENS v. AUTOMOTIVE MACHINISTS PENSION TRUST                  253
alternate payee’s right to [receive] benefits payable with
respect to a participant under a plan . . . .” 29 U.S.C.
§ 1056(d)(3)(B)(i)(I); I.R.C. § 414(p)(1)(A). The term “do-
mestic relations order” refers to any judgment or order which
“relates to the provision of child support, alimony payments,
or marital property rights to a spouse, former spouse, child, or
other dependent of a participant” and is issued “pursuant to a
[s]tate domestic relations law [ . . . ].” 29 U.S.C.
§ 1056(d)(3)(B)(ii)(I); I.R.C. § 414(p)(1)(B). A “dependent”
is defined as an individual “other than . . . the spouse . . . who,
for the taxable year of the taxpayer, has the same principal
place of abode as the taxpayer and is a member of the taxpay-
er’s household.” I.R.C. § 152(d)(2)(H), amended by Pub. L.
No. 110-351, 122 Stat. 3949 (2008).

   Therefore, for the King County Superior Court’s Order to
be a valid QDRO, the Order must “recognize[ ] the right of
an alternate payee to receive all or a portion of the benefits
payable with respect to a participant under the plan,” Hamil-
ton, 433 F.3d at 1096 (quoting 29 U.S.C.
§ 1056(d)(3)(B)(i)(I)) (internal quotation marks omitted)), and
it must relate to “marital property rights.”

   [3] ERISA requires pension plans like Automotive Trust to
pay benefits “in accordance with the applicable requirements
of any [QDRO].” 29 U.S.C. § 1056(d)(3)(A). The statute also
entrusts pension plans with the authority to determine, pursu-
ant to “reasonable procedures,” the validity of a QDRO. Id.
§ 1056(d)(3)(G)(ii).4

  [4] Automotive Trust is a collectively bargained multi-
employer pension plan (“Plan”) that is governed by Title 1 of
  4
   Section 1056(d)(3)(G)(i)(II) states, “within a reasonable period after
receipt of [a domestic relations order], the plan administrator shall deter-
mine whether such order is a qualified domestic relations order and notify
the participant and each alternate payee of such determination.” 29 U.S.C.
§ 1056(d)(3)(G)(i)(II).
254        OWENS v. AUTOMOTIVE MACHINISTS PENSION TRUST
ERISA, 29 U.S.C. § 1001. Article VIII, Section 807 of the
Plan provides that the Trust will pay benefits in accordance
with any Qualified Domestic Relations Order, and that such
benefits are not otherwise assignable. Importantly, Section
807(B)(1) of the Plan limits the plan administrator’s discre-
tion. Where necessary, the Trust’s determination of whether
a QDRO is valid is reviewable by a federal court to deter-
mine, inter alia, “whether, in the particular instance . . . the
Trustees were in error upon an issue of law.”

   U.S. District Judge Thomas Zilly concluded that the Order
issued by the Superior Court of King County awarding Norma
a fifty-percent interest in Phillip’s pension benefits constituted
a valid QDRO because (1) the Order relates to “marital prop-
erty rights” under 29 U.S.C. § 1056(d)(3)(B)(ii)(I); and (2)
Norma qualifies as a “dependent” of Phillip, and therefore as
an “Alternate Payee,” under 29 U.S.C. § 1056(d)(3)(B)(i)(I).
For the reasons stated below, we agree.

      a.   “Marital Property Rights”

   Automotive Trust contends that the Superior Court’s Order
does not constitute a valid QDRO because it does not relate
to “marital property rights” within the meaning of ERISA
§ 1056(d)(3)(B)(ii)(I). The Trust bases its argument on the
fact that Norma and Phillip were never legally married,
despite the facts that the couple lived together in a quasi-
marital relationship for more than thirty years; that they had
and raised two children together; that they owned and main-
tained joint property together; and that they held themselves
out to the public as a married couple.

   [5] Norma disagrees. She states that the Order does relate
to “marital property rights” because she and Phillip lived
together in a quasi-marital relationship for more than thirty
years. To support her argument, Norma relies on Washington
state domestic relations law, under which unmarried couples
in quasi-marital relationships are deemed to jointly own all
        OWENS v. AUTOMOTIVE MACHINISTS PENSION TRUST        255
property acquired during the relationship. Connell v. Fran-
cisco, 898 P.2d 831 (Wash. 1995). According to Norma, the
Superior Court’s Order was a valid QDRO under which she
was properly awarded a fifty-percent interest in Phillip’s pen-
sion benefits.

   In family law cases, state courts are authorized to “create
enforceable interests in the proceeds of an ERISA plan, so
long as those interests [comply] with the QDRO provi-
sion[s].” Tise, 234 F.3d at 420. The first requirement for a
valid QDRO is that it relate to “marital property rights” as
contemplated by ERISA. 29 U.S.C. § 1056(d)(3)(B)(ii)(I). In
Hamilton v. Washington State Plumbing, we enumerated the
method for interpreting ERISA’s statutory provisions:

    [When] interpreting [ERISA], our task is to construe
    what Congress has enacted. We begin, as always,
    with the language of the statute. When looking to the
    plain language of a statute, we do more than view
    words or subsections in isolation. We derive mean-
    ing from context, and this requires reading the rele-
    vant statutory provisions as a whole.

Hamilton, 433 F.3d at 1098 (internal citations and quotations
omitted).

   Looking to the “language of the statute,” ERISA does not
explicitly define the term “marital property rights.” Therefore,
as Hamilton instructs, we must look to the statute as a whole
and “derive meaning from context.” Id.

   But Automotive Trust urges us to rely on another federal
law: the Defense of Marriage Act, 1 U.S.C. § 7 (“DOMA”).
According to the Trust, DOMA precludes any quasi-marital
relationship from resulting in “marital property rights”
because, the Trust argues, DOMA defines “the word ‘mar-
riage’ [as] only a legal union between one man and one
woman as husband and wife. . . .” Id. On that basis, the Trust
256      OWENS v. AUTOMOTIVE MACHINISTS PENSION TRUST
contends that a federal definition for “marital property rights”
—albeit outside the statutory framework of ERISA>—does
exist: one that precludes any quasi-marital relationship from
resulting in “marital property rights.”

   [6] We reject the Trust’s argument for two reasons. First,
DOMA is not applicable here. DOMA’s legislative history
reflects only Congress’s concern for same-sex marriages; it
sheds no light on quasi-marital relationships such as the rela-
tionship between Phillip and Norma that is at issue here. Sec-
ond, as the district court underscored, Washington explicitly
recognizes “quasi-marital” relationships for purposes of deter-
mining property rights after an extended putative marriage.
We agree with the U.S. District Court that the Defense of
Marriage Act:

      is not dispositive with regard to [Norma’s] entitle-
      ment to benefits under the [Automotive Trust] Plan.
      The definitions provided by [DOMA] do not address
      whether a domestic relations order following a
      quasi-marital relationship is a [QDRO] under
      ERISA, or whether “quasi-marital” property rights
      under [Washington] state law fall within “marital
      property rights” as the term is used in ERISA.

   Having determined that ERISA does not explicitly define
“marital property rights,” and that no federal definition exists
for the term, Hamilton directs us to “derive meaning from
context” and “read[ ] the relevant statutory provisions as a
whole” when interpreting ERISA. 433 F.3d at 1098. Reading
ERISA as a whole, Section 1056(d)(3)(B)(ii)(II) requires that
a Qualified Domestic Relations Order be “made pursuant to
a [s]tate domestic relations law (including a community prop-
erty law).”5 29 U.S.C. § 1056(d)(3)(B)(ii)(II). On that basis,
  5
    In its entirety, this section of ERISA defines a “domestic relations
order” as any judgment or order which “relates to the provision of child
support, alimony payments, or marital property rights to a spouse, former
spouse, child, or other dependent of a participant” and is issued “pursuant
to a [s]tate domestic relations law . . . .” 29 U.S.C. § 1056(d)(3)(B)(ii)(I);
I.R.C. § 414(p)(1)(B).
           OWENS v. AUTOMOTIVE MACHINISTS PENSION TRUST                    257
we turn to Washington state domestic relations law to deter-
mine the meaning of the term “marital property rights.”6

   [7] The state of Washington recognizes quasi-marital rela-
tionships for purposes of property division. “Wholly unrelated
to either kind of marriage, [Washington] courts have recog-
nized the existence of [quasi-marital] relationships, which this
court has determined to be stable, cohabiting relationships.”
In re Marriage of Pennington, 14 P.3d 764, 769 (Wash.
2000). Norma and Phillip enjoyed just such a “stable, marital-
like relationship[,] where both parties cohabit[ed] with the
knowledge that a lawful marriage between them [did] not
exist.” Connell, 898 P.2d at 834. In Connell, the court con-
cluded that Washington state “limit[s] the distribution of
property following a [quasi-marital] relationship to property
that would have been characterized as community property
had the parties been married.” Id. at 836.

   Norma and Phillip lived together in a quasi-marital rela-
tionship for more than thirty years. During that time, they
jointly accumulated various forms of community property. In
addition to purchasing a home together, the Owens obtained
numerous joint assets including real property, furniture, fur-
nishings, and vehicles. The couple’s community property also
included jointly acquired funds, some of which were held in
joint bank accounts, as well as the interest that Phillip
acquired in various retirement accounts, including the Auto-
motive Trust pension plan at issue here.
  6
  The Supreme Court also instructs federal courts to look to state law
when determining the validity of a domestic relations order. In Boggs v.
Boggs, 520 U.S. 833 (1997), the Supreme Court held:
      Support obligations, in particular, are “deeply rooted moral
      responsibilities” that Congress is unlikely to have intended to
      intrude upon. In accord with these principles, Congress ensured
      that state domestic relations orders, as long as they meet certain
      statutory requirements, are not pre-empted.
Id. at 848 (internal quotation marks and citations omitted).
258      OWENS v. AUTOMOTIVE MACHINISTS PENSION TRUST
   [8] As the U.S. District Court stated, Connell is “instructive
on the question of property division pursuant to State commu-
nity property laws, and . . . [on] the limits of a quasi-marital
relationship under Washington law.” Connell held:

      Until the Legislature, as a matter of public policy,
      concludes [quasi-marital] relationships are the legal
      equivalent to marriages, we limit the distribution of
      property following a [quasi-marital] relationship to
      property that would have been characterized as
      community property had the parties been married.
      This will allow the trial court to justly divide prop-
      erty the couple has earned during the relationship
      through their efforts without creating a common law
      marriage or making a decision for a couple which
      they have declined to make for themselves.

Connell, 898 P.2d at 835-36 (emphasis added).

   Furthermore, Connell recognized that Washington state
does not permit common law marriages. But Norma does not
argue on common law grounds. Instead, she seeks an equita-
ble distribution of community property pursuant to a valid
quasi-marital relationship. Importantly, Connell concluded
that the limits that Washington state has placed on quasi-
marital relationships do not extend to the division of property:
“property that would have been characterized as community
property had the couple been married is before the trial court
for a just and equitable distribution.” Id. at 837.

   [9] Reading the “relevant statutory provisions [of ERISA]
as a whole,” which requires that a QDRO be “made pursuant
to a [s]tate domestic relations law (including a community
property law),” 29 U.S.C. § 1056(d)(3)(B)(ii)(II), compels us
to apply Washington state domestic relations law here. Apply-
ing Connell, it is clear that the Superior Court’s Order did
relate to “marital property rights” because Phillip’s pension
benefits comprise “property that would have been character-
         OWENS v. AUTOMOTIVE MACHINISTS PENSION TRUST        259
ized as community property had the parties been married.”
Connell, 898 P.2d at 836. Assigning Norma a fifty-percent
interest in Phillip’s pension benefits was consistent with
Washington law regarding the “distribution of property fol-
lowing a [quasi-marital] relationship.” Id. Relying on Wash-
ington state domestic relations law, we hold that the Superior
Court’s Order did relate to “marital property rights.”

    b.   “Alternate Payee”

   The Superior Court’s Order fulfilled the first requirement
for a valid Qualified Domestic Relations Order—that the
order relate to “marital property rights.” The second require-
ment is whether Norma qualifies as an “Alternate Payee”
under 29 U.S.C. § 1056(d)(3)(K). ERISA defines the term
“Alternate Payee” as follows:

    The term “[A]lternate [P]ayee” means any spouse,
    former spouse, child, or other dependent of a partici-
    pant who is recognized by a domestic relations order
    as having a right to receive all, or a portion of, the
    benefits payable under a plan with respect to such
    participant.

29 U.S.C. § 1056(d)(3)(K).

   Automotive Trust contends that Norma does not qualify as
an “Alternate Payee” because she was not a “spouse, former
spouse, child, or other dependent” of Phillip. Norma, on the
other hand, posits that she is an “Alternate Payee” because
she qualified as Phillip’s “dependent.” In support of her argu-
ment, Norma cites to (1) her designation as Phillip’s “wife”
on the couple’s joint tax returns; (2) her designation as “wife
and beneficiary” on Phillip’s life insurance application; and
(3) her undisputed financial dependence on Phillip during
their thirty-year long quasi-marital relationship. The U.S. Dis-
trict Court held that, because Norma’s “dependent status is
undisputed for the [thirty]-year term of her quasi-marital rela-
260      OWENS v. AUTOMOTIVE MACHINISTS PENSION TRUST
tionship with Phillip,” and that “no facts in the record indicate
otherwise,” Norma was an “Alternate Payee” under the stat-
ute. We agree.

   [10] To determine whether Norma qualifies as Phillip’s
“dependent,” we look to the Internal Revenue Code, I.R.C.
§ 152(d)(2)(H). Section 152(d)(2)(H) defines the term “de-
pendent” as “[a]n individual (other than . . . the spouse . . .
of the taxpayer) who, for the taxable year of the taxpayer, has
the same principal place of abode as the taxpayer and is a
member of the taxpayer’s household.”7 I.R.C. § 152(d)(2)(H).

   [11] It is undisputed that, for more than thirty years, Norma
and Phillip shared “the same principal place of abode” in
Seattle, Washington. In fact, the Owens purchased the home
together, lived there together, and even jointly used the pro-
ceeds from the sale of the home to pay off the mortgage and
other debts. Phillip was the primary wage-earner while Norma
devoted her time to caring for her husband’s and children’s
needs and tending to the couple’s home. As the couple’s joint
tax returns indicate, Norma was a member of Phillip’s house-
hold; she is listed on the couple’s tax returns as Phillip’s
“wife.” Because Norma qualifies as an “other dependent”
under I.R.C. § 152(d)(2)(H), we find that she was properly
designated as an “Alternate Payee” under 29 U.S.C.
§ 1056(d)(3)(K), thereby fulfilling the second requirement for
a valid QDRO.

III.   Conclusion

   For more than thirty years, Norma lived together with Phil-
lip in a quasi-marital relationship. Norma was a homemaker
who devoted her time to caring for her husband and raising
their two boys. Phillip served as the household’s primary
  7
    The term “household” is defined as a “group of people who dwell
under the same roof” and as a “family living together.” Black’s Law Dic-
tionary 744 (7th ed. 1999).
       OWENS v. AUTOMOTIVE MACHINISTS PENSION TRUST           261
wage earner. On that basis, the Superior Court issued a
domestic relations order entitling Norma to a fifty-percent
interest in Phillip’s pension benefits, to be paid by Automo-
tive Trust. We conclude that the Order satisfied both require-
ments for a valid QDRO: (1) it related to “marital property
rights” under 29 U.S.C. § 1056(d)(3)(B)(ii)(I); and (2) Norma
qualified as an “Alternate Payee” under 29 U.S.C.
§ 1056(d)(3)(K) because she was a “dependent” under I.R.C.
§ 152(d)(2)(H).

  [12] We therefore AFFIRM the U.S. District Court’s ruling
on January 19, 2007, that granted the cross-motion for sum-
mary judgment in favor of Norma Owens.



NOONAN, Circuit Judge, dissenting:

   Where the equities lie in this case is not in dispute. What
is controlling, however, is a federal statute specifying that
“benefits provided under the pension plan may not be
assigned or alienated.” 29 U.S.C. § 1056(d)(1). Commenting
in dicta on this provision and speaking for a unanimous
Supreme Court, Justice Blackmun stated:

       As a general matter, courts should be loath to
    announce equitable exceptions to legislative require-
    ments or prohibitions that are unqualified by the stat-
    utory text. The creation of such exceptions, in our
    view, would be especially problematic in the context
    of an antigarnishment provision. Such a provision
    acts, by definition, to hinder the collection of a law-
    ful debt. A restriction on garnishment therefore can
    be defended only on the view that the effectuation of
    certain broad social policies sometimes takes prece-
    dence over the desire to do equity between particular
    parties. It makes little sense to adopt such a policy
    and then to refuse enforcement whenever enforce-
262      OWENS v. AUTOMOTIVE MACHINISTS PENSION TRUST
      ment appears inequitable. A court attempting to
      carve out an exception that would not swallow the
      rule would be forced to determine whether applica-
      tion of the rule in particular circumstances would be
      “especially” inequitable. The impracticability of
      defining such a standard reinforces our conclusion
      that the identification of any exception should be left
      to Congress.

Guidry v. Sheet Metal Workers Nat’l Pension Fund, 493 U.S.
363, 376 (1990). The statutory command accompanied by this
gloss frustrates Norma’s claim.

   True, exceptions exist, specified by statute. We are told,
however, that they are to be read narrowly and are not subject
to judicial expansion. Id. As of 1984, Congress provided the
QDRO exception. It is Norma’s only possible path to part of
Phillip’s pension.

  A QDRO must relate “to the provision of child support, ali-
mony payments or marital property rights to a spouse, former
spouse, child or other dependent of a participant.” Norma,
however, is neither the spouse nor former spouse of Phillip.
Neither is she his child. She is not currently his dependent.
When Congress wanted to refer to a previous relationship, it
specified “former.” Norma is a former dependent not refer-
enced by the statute.

   The arbitration award she has won and the state domestic
relations order she has secured do create property interests in
Norma that may well be secured by action taken directly
against Phillip. The award and the state order have not created
a right to direct payment by the trustee of the plan.